USDC IN/ND case 2:18-cr-00021-TLS-APR document 256 filed 05/16/19 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Case No. 2:18-cr-21
                                               )
TEDDIA CALDWELL, et al.,                       )
                                               )
               Defendants.                     )

                                           ORDER

       This matter is before the court on the Motion to Continue Jury Trial [DE 223] filed by the

defendant, Teddia Caldwell, on February 27, 2019, and the Unopposed Motion to Continue Trial

Commencement [DE 245] filed by the defendant, Cornell Allen, on April 2, 2019.

       The court vacated the Final Pretrial Conference on April 26, 2019. However, this matter

is set for a jury trial on June 10, 2019. The defendant, Teddia Caldwell, has requested a

continuance of the jury trial. Caldwell, along with codefendants, Devontae Martin, Taquan

Clarke, and Devonte Hodge, are eligible for the death penalty. A death penalty authorization

conference is scheduled for June 10, 2019, the day the trial is set to begin. Counsel for Caldwell

represents that the decision of the Capital Review Unit will affect trial strategy, trial preparation,

and the future course of this matter.

       The defendant, Teddia Caldwell, has been advised and agrees to the continuance and that

the delay in proceeding to trial occasioned by this continuance is excludable for purposes of the

Speedy Trial Act. The Government does not object to the continuance. Although the motion

does not indicate that all the codefendants have agreed to waive their rights under the Speedy
USDC IN/ND case 2:18-cr-00021-TLS-APR document 256 filed 05/16/19 page 2 of 2


Trial Act, a reasonable period of delay is excludable under 18 U.S.C. § 3161(h)(6) when there

are codefendants and no motion for severance has been granted.

       Finding that the ends of justice served by granting such a continuance outweigh the best

interest of the public and the defendants in a speedy trial, particularly where a failure to grant

such a continuance would unreasonably deny the defendants the reasonable assistance of counsel

and time necessary for effective preparation for trial, and taking into account the exercise of due

diligence, the court hereby GRANTS the Motion to Continue Jury Trial [DE 223] and DENIES

as MOOT the Unopposed Motion to Continue Trial Commencement [DE 245].

       The period of delay resulting from this continuance is to be excluded under the terms of

the Speedy Trial Act and 18 U.S.C. § 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).

       The court VACATES the current jury trial setting. The court RESETS the Final Pretrial

Conference for September 13, 2019 at 1:30 p.m. (CDT), before Magistrate Judge Andrew P.

Rodovich, and the Jury Trial for October 7, 2019 at 9:00 a.m. (CDT), before Chief Judge

Theresa L. Springmann as to Teddia Caldwell, Victor Young, Cornell Allen, Devonte Hodge,

Devontae Martin, Paronica Bonds, Demetrius Brinkley, and Taquan Clarke.

       Trial counsel are ORDERED to submit pretrial filings on or before the Final Pretrial

Conference and to appear in person for the Final Pretrial Conference.

       The court REMINDS the parties that any plea agreement is to be filed with the District

Court no later than five (5) working days before trial. Late pleas may result in the imposition of

jury costs against the delaying party(ies) and/or counsel by the District Court.

       ENTERED this 16th day of May, 2019.

                                                               /s/ Andrew P. Rodovich
                                                               United States Magistrate Judge




                                                  2
